Opinion of the Court
Quinn, Chief Judge:
We granted review to consider the propriety of the acceptance of the accused’s plea of guilty to larceny and housebreaking, in violation of Articles 121 and 130, Uniform Code of Military Justice, 10 USC §§921 and 930, respectively. For the reasons set out in our opinion in United States v Palos, 20 USCMA 104, 42 CMR 296, decided this date, we conclude there was no error in the acceptance of the accused’s *126plea of guilty. Accordingly, the decision of the United States Army Court of Military Review is affirmed.
Judge Darden concurs.